DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This final Office Action is in response to the amendment filed on January 6th, 2021 for application no. 16/462,602 filed on May 21st, 2019. Claims 12-26 are pending. In the present amendment, claims 12, 19 and 23 are amended, claims 24-26 are new, and claims 1-11 are canceled.

Claim Objections
	Regarding Claim 24 (last line), please end claim 24 with a period.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roske et al. (US 8,757,305), hereinafter Roske.

Regarding Claim 12, Roske teaches a clutch device (Fig. 6, “separator clutch” 3) comprising: 
a rotationally fixed support wall (“bearing cover” 28); 
a plurality of clutch disks (there are three axially displaceable clutch disks mounted to the inner disk carrier (9) and one axially fixed clutch disk mounted to the outer disk carrier (4) as seen in Examiner Fig. 1 below); and, 
a plurality of contact-pressure elements (there are five axially displaceable contact-pressure elements mounted to the outer disk carrier (4) as seen in Examiner Fig. 1) for applying a contact-pressure to the plurality of clutch disks for frictionally transmitting torque between the contact-pressure elements and the clutch disks (see Examiner Fig. 1), 
wherein: the total number of contact-pressure elements is an odd number (there are five in Examiner Fig. 1); 
the contact-pressure elements are axially displaceable (see Examiner Fig. 1); 
a one of the clutch disks is axially fixed (see Examiner Fig. 1); and, 
the clutch device (3) is configured such that: an axial force (applied by the piston leftward in Fig. 6) introduced to produce the contact-pressure in at least one of the contact-pressure elements can be applied to the clutch disks as a contact-pressure force (left in Fig. 6); 
the one of the clutch disks is axially supportable by a supporting force (rightward in Fig. 6; equal and opposite to the axial force produced by the piston) acting counter to the contact-pressure force (left in Fig. 6); and, 
the axial force (left in Fig. 6) and the supporting force (right in Fig. 6) are both supported by the rotationally fixed support wall (28; see Fig. 6).

    PNG
    media_image1.png
    446
    472
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 6 of Roske

Regarding Claim 13, Roske teaches the clutch device of claim 12 
wherein the clutch device (Fig. 6, 3) is a disconnect clutch (Abstract - “separator clutch”). 

Regarding Claim 14, Roske teaches the clutch device of claim 12, 
wherein the clutch device (Fig. 6, 3) is configured such that, when the clutch device (3) is closed (left in Fig. 6), the contact-pressure force (left in Fig. 6) is transmitted axially via frictional contact between the contact-pressure elements and the clutch disks so that a closed force flow is created by the contact-pressure elements and the clutch disks due to the odd number of contact-pressure elements (see arrangement in Fig. 6 and Examiner Fig. 1). 

Claim 15, Roske teaches the clutch device of claim 12, further comprising: 
a drive side (Fig. 6, drive portion of the outer disk carrier 4); and, 
an output side (output portion of the inner disk carrier 9), 
wherein: the axial force (left in Fig. 6) can be applied to a one of the drive side (4) or the output side (9); 
the axial force (left in Fig. 6) can be transmitted from the one of the drive side (4) or the output side (9) to the other of the drive side (4) or the output (9) side by the contact-pressure elements and the clutch disks (see Examiner Fig. 1); and, 
the supporting force (right in Fig. 6) can be applied against the contact-pressure force (left in Fig. 6) by the contact-pressure elements and the clutch disks (see Examiner Fig. 1). 

Regarding Claim 16, Roske teaches the clutch device of claim 12, further comprising 
a plurality of contact-pressure plates (there are three in Examiner Fig. 2 below), 
wherein: the contact-pressure elements are formed on respective contact-pressure plates (see Examiner Fig. 2); 
the contact-pressure plates are axially displaceable when acted on by the axial force (left in Fig. 6); and, 
axial displacement of the contact-pressure plates frictionally transmits a torque to at least one of the clutch disks arranged between a pair of the contact-pressure elements (see Examiner Figs. 1 and 2). 

    PNG
    media_image2.png
    490
    614
    media_image2.png
    Greyscale

Examiner Fig. 2 - Fig. 6 of Roske

Regarding Claim 17, Roske teaches the clutch device of claim 16, 
wherein: the plurality of contact-pressure plates comprises a first contact-pressure plate and a second contact-pressure plate (see Examiner Fig. 3 below); 
the plurality of clutch disks comprises a first clutch disk and a second clutch disk (see Examiner Fig. 3), 
wherein: the first contact-pressure plate comprises a first contact-pressure element (left side of the 1st contact-pressure plate in Examiner Fig. 3); 
the first contact-pressure element is arranged to press against the first clutch disk when the first contact-pressure element is axially displaced (left in Examiner Fig. 3); 
the second contact-pressure plate comprises a second contact-pressure element (right side of the 2nd contact-pressure plate in Examiner Fig. 3) and a third contact-pressure element (left side of the 2nd contact-pressure plate in Examiner Fig. 3), opposite the second contact-pressure element; 
the first clutch disk is arranged to press against the second contact-pressure element (see Examiner Fig. 3); 
nd contact-pressure plate) is arranged to transmit at least a portion of the axial force (left in Examiner Fig. 3) via the third contact-pressure element (left side of the 2nd contact-pressure plate) onto the second clutch disk when the second contact-pressure element is axially displaced (see Examiner Fig. 3); and, 
the second clutch disk is axially fixed (when the clutch device 3 is engaged). The second clutch disk (Fig. 6, 230) of the claimed invention is conditionally fixed against a securing ring (262); however, the second clutch disk (230) is also axially displaceable away from the securing ring (262). See Response to Arguments below regarding the Examiner’s position on what constitutes an axially fixed clutch disk. 

    PNG
    media_image3.png
    490
    658
    media_image3.png
    Greyscale

Examiner Fig. 3 - Fig. 6 of Roske

Regarding Claim 18, Roske teaches the clutch device of claim 17, 
wherein: the clutch device (Fig. 6, 3) is a pressed-closed disconnect clutch (see Fig. 6); and, 

the first contact-pressure element (left side of the 1st contact-pressure plate in Examiner Fig. 3) presses against the first clutch disk; 
the first clutch disk presses against the second contact-pressure element of the second contact-pressure plate (right side of the 2nd contact-pressure plate in Examiner Fig. 3); and, 
the third contact-pressure element (left side of the 2nd contact-pressure plate in Examiner Fig. 3) presses against the second clutch disk. 

Regarding Claim 19, Roske teaches the clutch device of claim 18, further comprising 
an opening device (see Examiner Fig. 4 below; “restoring spring” 20 in Fig. 1) arranged between a pair of the clutch disks (axially arranged between the 2nd and 3rd clutch disks in Examiner Fig. 4) that opens the clutch device (Fig. 6, 3) after the axial force (left in Examiner Fig. 4) has been reduced or eliminated. 

    PNG
    media_image4.png
    300
    469
    media_image4.png
    Greyscale

Examiner Fig. 4 - Fig. 6 of Roske

Claim 20, Roske teaches the clutch device of claim 19 further comprising 
an end stop (bearings seen in Fig. 6) arranged to limit an axial translational displacement of the first contact-pressure plate or the second contact-pressure plate during opening of the clutch device (see arrangement in Examiner Fig. 3 above). 

Regarding Claim 21, Roske teaches a hybrid module (see Fig. 6) for a motor vehicle for coupling an internal combustion engine comprising: 
the clutch device (Fig. 6, 3) of claim 12 for transmitting torque from the internal combustion engine (see Abstract) to the hybrid module and for disconnecting the hybrid module from the internal combustion engine (Abstract - “A hybrid drive arrangement for a vehicle with an internal combustion engine for driving, under engine power, and at least one electric machine”); 
an electrical machine (“electric machine” 1) for generating a drive torque and comprising a rotor (see Fig. 6); 
a clutch (“double clutch” 2) for transmitting a torque from the electrical machine (1) or the clutch device (3) to a drivetrain (Abstract - “double-clutch transmission”); and, 
a clutch device actuating system (“piston” 17 in Fig. 1, unreferenced by numeral in Fig. 6) for axial displacement (left in Fig. 6) of the contact-pressure elements (see Examiner Fig. 1), 
wherein the clutch device actuating system (17) is supported by the rotationally fixed support wall (28) or the one of the clutch disks (see Examiner Fig. 1). 

Regarding Claim 22, Roske teaches the hybrid module of claim 21 further comprising 
an intermediate shaft (Fig. 6, “driveshaft” 32) for transmitting a torque from the internal combustion engine to the rotor (1), 

the one of the clutch disks (see Examiner Fig. 1) is supported by the intermediate shaft (32); and, 
the intermediate shaft (32) is supported by the rotationally fixed support wall (28). 

Regarding Claim 23, Roske teaches a drive arrangement (see Fig. 6) for a motor vehicle comprising: 
the internal combustion engine (Abstract - “A hybrid drive arrangement for a vehicle with an internal combustion engine for driving, under engine power, and at least one electric machine (1), for electric driving, and with a double-clutch transmission. The electric machine (1) can be separated from the internal combustion engine by at least one separator clutch (3), in the form of a wet-operating, hydraulically actuated disk clutch. The outer disk carrier (4) of the separator clutch (3) and the outer disk carriers (5, 5A) of the two double clutches, of the double-clutch transmission”); 
a gearbox (see Abstract); and, 
the hybrid module (Fig. 6, 1) of claim 21, 
mechanically connected to the internal combustion engine and to the gearbox by the clutch device (3) and the clutch (2; see Abstract).

Regarding Claim 24, Roske teaches the clutch device of claim 12, 
wherein the number of clutch disks (there are four in Examiner Fig. 1) is one less than the number of contact-pressure elements (there are five in Examiner Fig. 1);

Claim 26, Roske teaches the clutch device of claim 12, 
wherein at least one of the clutch disks is not disposed between a pair of contact-pressure elements. (The axially fixed clutch disk seen in Examiner Fig. 1 is not disposed between a pair of contact-pressure elements.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Roske (US 8,757,305), in view of Kii et al. (US 5,499,703), hereinafter Kii.

Regarding Claim 25, Roske teaches the clutch device of claim 12. 
Roske does not teach “wherein: the number of contact-pressure elements is exactly three; and the number of clutch disks is exactly two”.
Kii teaches wherein: the number of contact-pressure elements is exactly three (there are three in Fig. 1); and the number of clutch disks (24, 27) is exactly two.
Kii also teaches “In accordance with the present invention, since the idler mass member is provided and is brought into contact or engagement with the driven side of the power train on or before engagement of the clutch, peak torques generated in the driven side of the power train are decreased. As a result, the design torque for the driven side can be small, and thus the power train members of the driven side can be down-sized and lightened. Further, the manufacturing cost of the power train can be decreased” (col. 13, line 27).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to reduce the number of clutching elements taught by Roske as suggested by Kii, such that “wherein: the number of contact-pressure elements is exactly three; and the number of clutch disks is exactly two”, as one of ordinary skill in the art would have recognized the result of reducing the number of clutching elements taught by Roske would have been predictable, and have the obvious advantage of reducing the weight and costs associated with a clutch device having additional clutching elements.

Claims 12-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kii (US 5,499,703), in view of Roske (US 8,757,305).

Regarding Claim 12, Kii teaches a clutch device (Fig. 1, “clutch” 23) comprising: 
a plurality of clutch disks (“first clutch disk” 24 and “second clutch disk” 27); and, 
a plurality of contact-pressure elements (both sides of “idler mass member” 6 and the left side of “pressure plate” 28) for applying a contact-pressure to the plurality of clutch disks (24, 27) for frictionally transmitting torque between the contact-pressure elements (6, 28) and the clutch disks (24, 27), 
wherein: the total number of contact-pressure elements is an odd number (both sides of 6 + one side of 28 = 3 elements); 
the contact-pressure elements (6, 28) are axially displaceable (see Fig. 1; col. 4, line 60 - “idler mass member 6 is supported by the rotatable member 31 via a spring plate 32 which allows the idler mass member 6 to axially move”); 
a one (24) of the clutch disks (24, 27) is axially fixed (24 at rest and both 24, 27 when applied); and, 

an axial force (left in Fig. 1) introduced to produce the contact-pressure in at least one of the contact-pressure elements (6, 28) can be applied to the clutch disks (24, 27) as a contact-pressure force (left in Fig. 1); 
the one (24) of the clutch disks (24, 27) is axially supportable by a supporting force (via flywheel 21) acting counter to the contact-pressure force (left in Fig. 1). 
Kii does not teach “a rotationally fixed support wall… the axial force and the supporting force are both supported by the rotationally fixed support wall”.
Roske teaches a rotationally fixed support wall (Fig. 6, “bearing cover” 28), and
an axial force (left in Fig. 6) and a supporting force (right in Fig. 6) are both supported by the rotationally fixed support wall (28).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to include the rotationally fixed support wall taught by Roske in the clutch device taught by Kii, such that “a rotationally fixed support wall… the axial force and the supporting force are both supported by the rotationally fixed support wall”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of structurally supporting the clutch device of Kii from the forces generated during operation (see Examiner Fig. 5 below).

    PNG
    media_image5.png
    525
    445
    media_image5.png
    Greyscale

Examiner Fig. 5 - The Clutch Device of Kii and the Support Wall of Roske

Regarding Claim 13, Kii and Roske teach the clutch device of claim 12, 
Kii teaches wherein the clutch device (Fig. 1, 23) is a disconnect clutch (Abstract - “a clutch for connecting and disconnecting an engine side and a transmission side”). 

Regarding Claim 14, Kii and Roske teach the clutch device of claim 12, 
Kii teaches wherein the clutch device (Fig. 1, 23) is configured such that, when the clutch device is closed, the contact-pressure force (left in Fig. 1) is transmitted axially via frictional contact between the contact-pressure elements (6, 28) and the clutch disks (24, 27) so that a closed force flow (Abstract - “a clutch for connecting and disconnecting an engine side and a transmission side”) is created by the contact-pressure elements (6, 28) and the clutch disks (24, 27) due to the odd number of contact-pressure elements (6, 28). 

Regarding Claim 15, Kii and Roske teach the clutch device of claim 12, further comprising: 
Kii teaches a drive side (Abstract - “engine side”); and, 
an output side (Abstract - “transmission side”), 
wherein: the axial force (left in Fig. 1) can be applied to a one of the drive side or the output side (see Fig. 1); 
the axial force (left in Fig. 1) can be transmitted from the one of the drive side or the output side to the other of the drive side or the output side (both in Fig. 1) by the contact-pressure elements (6, 28) and the clutch disks (24, 27); and, 
the supporting force (right in Fig. 1) can be applied against the contact-pressure force (left in Fig. 1) by the contact-pressure elements (6, 28) and the clutch disks (24, 27). 

Regarding Claim 16, Kii and Roske teach the clutch device of claim 12, 
Kii teaches further comprising a plurality of contact-pressure plates (6, 28), 
wherein: the contact-pressure elements (6, 28) are formed on respective contact-pressure plates (6, 28); 
the contact-pressure plates (6, 28) are axially displaceable (left in Fig. 1) when acted on by the axial force (left in Fig. 1); and, 
axial displacement (left) of the contact-pressure plates (6, 28) frictionally transmits a torque to at least one of the clutch disks (24, 27) arranged between (see Fig. 1) a pair of the contact-pressure elements (6, 28). 

Regarding Claim 17, Kii and Roske teach the clutch device of claim 16, 
Kii teaches wherein: the plurality of contact-pressure plates (Fig. 1, 6, 28) comprises a first contact-pressure plate (28) and a second contact-pressure plate (6); 

wherein: the first contact-pressure plate (28) comprises a first contact-pressure element (left side of 28); 
the first contact-pressure element (28) is arranged to press against the first clutch disk (27) when the first contact-pressure element (28) is axially displaced (left in Fig. 1); 
the second contact-pressure plate (6) comprises a second contact-pressure element (right side of 6) and a third contact-pressure element (left side of 6), opposite the second contact-pressure element (right side of 6); 
the first clutch disk (27) is arranged to press against the second contact-pressure element (right side of 6); 
the second contact-pressure element (right side of 6) is arranged to transmit at least a portion of the axial force (left in Fig. 1) via the third contact-pressure element (left side of 6) onto the second clutch disk (24) when the second contact-pressure element (right side of 6) is axially displaced (left in Fig. 1); and, 
the second clutch disk (24) is axially fixed (see Fig. 1). 

Regarding Claim 18, Kii and Roske teach the clutch device of claim 17, 
Kii teaches wherein: the clutch device (Fig. 1, 23) is a pressed-closed disconnect clutch (see Fig. 1; Abstract - “The idler mass member is detached from a power train when the clutch is disengaged and is brought into contact or engagement with a driven side of the power train when or before the clutch is moved to be engaged”); and, 
when the axial force (left in Fig. 1) is applied (via 29) with the clutch device (23) in a closed state (Abstract - “engaged”): 
the first contact-pressure element (28) presses against the first clutch disk (27); 
the first clutch disk (27) presses against the second contact-pressure element (right side of 6) of the second contact-pressure plate (6); and, 


Regarding Claim 19, Kii and Roske teach the clutch device of claim 18, 
Kii teaches further comprising an opening device (Fig. 1, “spring plate” 32) arranged between a pair of the clutch disks (24, 27) that opens the clutch device (23) after the axial force (left in Fig. 1) has been reduced or eliminated (the state currently shown in Fig. 1; col. 5, line 3 - “Elastic bending and deformation of the spring plate 32 allows the idler mass member 6 to move axially relative to the rotatable member 31”). 

Regarding Claim 20, Kii and Roske teach the clutch device of claim 19, 
Kii teaches further comprising an end stop (Fig. 1, “diaphragm-type clutch spring” 29 or “clutch cover” 26) arranged to limit an axial translational displacement (right in Fig. 1) of the first contact-pressure plate (28) or the second contact-pressure plate (6) during opening (right in Fig. 1) of the clutch device (23).

Regarding Claim 24, Kii and Roske teach the clutch device of claim 12, 
Kii teaches wherein the number of clutch disks (Fig. 1, 24, 27) is one less than the number of contact-pressure elements (both sides of 6 and the left side of 28);

Regarding Claim 25, Kii and Roske teach the clutch device of claim 12, 
Kii teaches wherein: the number of contact-pressure elements is exactly three (both sides of 6 and the left side of 28); and 
the number of clutch disks (24, 27) is exactly two.

Claim 26, Kii and Roske teach the clutch device of claim 12, 
Kii teaches wherein at least one (Fig. 1, 24) of the clutch disks (24, 27) is not disposed between a pair of contact-pressure elements (6, 28).

Response to Arguments
The Applicant's arguments filed January 6th, 2021 are in response to the Office Action mailed October 6th, 2020. The Applicant's arguments have been fully considered.
Regarding Claim 25, support for the newly added recitation of “The clutch device of claim 12, wherein: the number of contact-pressure elements is exactly three; and the number of clutch disks is exactly two” can be found in the originally filed drawings. As seen in Fig. 6, the clutch device (10) has exactly three contact-pressure elements (201, 211, 212) and exactly two clutch disks (220, 230).
Applicant’s argument that “This is in contrast to Fig. 6 of Roske, referenced by the Examiner, in which the total number of contact-pressure elements is 6” (p. 6, 4th ¶) is not persuasive. Examiner must rely on broadest reasonable interpretation (BRI) of the recited term “contact-pressure element” as there is no explicit definition stated in the specification. The recited term “element” does not distinguish between a friction surface and a friction plate or disk. Also, as currently recited, there is no distinction between the contact-pressure elements and the clutch disks. This results in multiple interpretations under BRI. Examiner would welcome an interview to discuss possible amendments to overcome the prior art of Roske.
Applicant’s argument that “Furthermore, claim 12 recites a one of the clutch disks is axially fixed, not just "when the clutch is engaged" as argued by the Examiner (OA at 4)” (p. 6, 5th ¶) is not persuasive. As seen in Fig. 6 of the Applicant’s disclosure, the second clutch disk (230) is axially fixed in a first axial direction (left) via a securing element (262). However, the second clutch disk (230) is also axially displaceable in a second axial direction (right) along the spline (81) seen in Fig. 6. This is clearly a “a one of the clutch disks is axially fixed” does not distinguish from the clutch disks of Roske that are conditionally fixed in the axial direction.
Applicant's argument that “the support wall of Roske is not compatible with the device of Kii” (p. 7, line 18) is not persuasive. As seen in Fig. 6 of the Applicant’s disclosure, the support wall (21) is a rotationally fixed extension of a transmission housing not shown in Fig. 6. The prior art of Kii does not explicitly teach “a rotationally fixed support wall… the axial force and the supporting force are both supported by the rotationally fixed support wall” (claim 12, lines 2 and 16-17). However, there are various benefits to enclosing the clutch taught by Kii that would have been obvious to those of ordinary skill in the art. Roske teaches a rotationally fixed support wall (Fig. 6, “bearing cover” 28) that supports reactive forces generated inside a transmission. The test for obviousness is not whether the rotationally fixed support wall of Roske may be bodily incorporated into the clutch structure of Kii; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). For these reasons, claims 12-26 stand rejected as presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Mueller (US 8,545,366) listed in the attached "Notice of References Cited" discloses a similar disconnect clutch (Fig. 4, 1) having an uneven number of friction surface forming elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659